Matter of Department of Educ. of the City of N.Y. v Canick (2020 NY Slip Op 06959)





Matter of Department of Educ. of the City of N.Y. v Canick


2020 NY Slip Op 06959


Decided on November 24, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 24, 2020

Before: Friedman, J.P., Manzanet-Daniels, Oing, Kennedy, JJ. 


Index No. 651432/16 Appeal No. 12472N Case No. 2018-5173 

[*1]In the Matter of The Department of Education of the City of New York ("DOE") et al., Petitioners-Respondents,
vMichael Canick, Respondent-Appellant, United Federation of Teachers et al., Respondents.


Robert T. Reilly, New York (Michael J. Del Piano of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Jonathan Popolow of counsel), for respondents.

Order, Supreme Court, New York County (Carmen Victoria St. George, J.), entered April 25, 2018, which vacated an arbitration award rendered in respondent Michael Canick's favor, unanimously affirmed, without costs.
Clear and convincing evidence supports the court's finding of bias on the part of the hearing officer against petitioner warranting vacatur of the award rendered in respondent Canick's favor (see CPLR 7511[b][1][ii]; see Matter of Piller v Eisner, 173 AD3d 1035, 1036-[*2]1037 [2d Dept 2019]). Among other things, the hearing officer made findings against petitioner that were either entirely unsupported or directly refuted by the record, repeatedly interrupted petitioner's examination of witnesses, repeatedly reminded witnesses that respondent's job was at stake, assisted respondent's counsel in cross-examining witnesses, and refused to permit petitioner's counsel to make a record.
We have considered respondent's remaining contentions and find them unavailing. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 24, 2020